
	
		II
		Calendar No. 320
		112th CONGRESS
		2d Session
		S. 2101
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2012
			Mr. Johnson of South
			 Dakota, from the Committee on
			 Banking, Housing, and Urban Affairs, reported the following
			 original bill; which was read twice and placed on the calendar
		
		A BILL
		To strengthen the multilateral sanctions regime with
		  respect to Iran, to expand sanctions relating to the energy sector of Iran, the
		  proliferation of weapons of mass destruction by Iran, and human rights abuses
		  in Iran, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Iran Sanctions, Accountability,
			 and Human Rights Act of 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Expansion of multilateral sanctions regime with respect
				to Iran
					Sec. 101. Policy of the United States with respect to
				development of nuclear weapons capabilities by Iran.
					Sec. 102. Sense of Congress on expansion of multilateral
				sanctions regime and implementation of sanctions laws.
					Sec. 103. Diplomatic efforts to expand multilateral sanctions
				regime.
					Sec. 104. Sense of Congress regarding the imposition of
				sanctions with respect to Iran.
					TITLE II—Expansion of sanctions relating to the energy sector of
				Iran and proliferation of weapons of mass destruction by Iran
					Subtitle A—Expansion of Iran Sanctions Act of 1996
					Sec. 201. Imposition of sanctions with respect to joint
				ventures with the Government of Iran relating to developing petroleum
				resources.
					Sec. 202. Imposition of sanctions with respect to the provision
				of goods, services, technology, or support for the energy or petrochemical
				sectors of Iran.
					Sec. 203. Imposition of sanctions with respect to joint
				ventures with the Government of Iran relating to mining, production, or
				transportation of uranium.
					Sec. 204. Expansion of sanctions available under the Iran
				Sanctions Act of 1996.
					Sec. 205. Expansion of definitions under the Iran Sanctions Act
				of 1996.
					Subtitle B—Additional measures relating to sanctions against
				Iran
					Sec. 211. Imposition of sanctions with respect to the provision
				of vessels or shipping services to transport certain goods related to
				proliferation or terrorism activities to Iran.
					Sec. 212. Imposition of sanctions with respect to subsidiaries
				and agents of persons sanctioned by United Nations Security Council
				resolutions.
					Sec. 213. Liability of parent companies for violations of
				sanctions by foreign subsidiaries.
					Sec. 214. Disclosures to the Securities and Exchange Commission
				relating to sanctionable activities.
					Sec. 215. Identification of, and immigration restrictions on,
				senior officials of the Government of Iran and their family
				members.
					Sec. 216. Reports on, and authorization of imposition of
				sanctions with respect to, the provision of financial communications services
				to the Central Bank of Iran and sanctioned Iranian financial
				institutions.
					Sec. 217. Government Accountability Office report on foreign
				entities that invest in the energy sector of Iran or export refined petroleum
				products to Iran.
					Sec. 218. Reporting on the importation to and exportation from
				Iran of crude oil and refined petroleum products.
					TITLE III—Sanctions with respect to Iran's Revolutionary Guard
				Corps
					Subtitle A—Identification of, and sanctions with respect to,
				officials, agents, affiliates, and supporters of Iran's Revolutionary Guard
				Corps and other sanctioned persons
					Sec. 301. Identification of, and imposition of sanctions with
				respect to, officials, agents, and affiliates of Iran's Revolutionary Guard
				Corps.
					Sec. 302. Identification of, and imposition of sanctions with
				respect to, persons that support or conduct certain transactions with Iran's
				Revolutionary Guard Corps or other sanctioned persons.
					Sec. 303. Rule of construction.
					Subtitle B—Additional measures relating to Iran's
				Revolutionary Guard Corps
					Sec. 311. Expansion of procurement prohibition to foreign
				persons that engage in certain transactions with Iran's Revolutionary Guard
				Corps.
					Sec. 312. Determinations of
				whether the National Iranian Oil Company and the National Iranian Tanker
				Company are agents or affiliates of Iran's Revolutionary Guard
				Corps.
					TITLE IV—Measures relating to human rights abuses in
				Iran
					Subtitle A—Expansion of sanctions relating to human rights
				abuses in Iran
					Sec. 401. Imposition of sanctions with respect to the transfer
				of goods or technologies to Iran that are likely to be used to commit human
				rights abuses.
					Sec. 402. Imposition of sanctions with respect to persons who
				engage in censorship or other related activities against citizens of
				Iran.
					Subtitle B—Additional measures to promote human rights in
				Iran
					Sec. 411. Expedited consideration of requests for authorization
				of certain human rights-, humanitarian-, and democracy-related activities with
				respect to Iran.
					Sec. 412. Comprehensive strategy to promote Internet freedom
				and access to information in Iran.
					Sec. 413. Sense of Congress on political prisoners.
					TITLE V—Miscellaneous
					Sec. 501. Exclusion of citizens of Iran seeking education
				relating to the nuclear and energy sectors of Iran.
					Sec. 502. Technical correction.
					Sec. 503. Interests in financial assets of Iran.
					Sec. 504. Report on membership of Iran in international
				organizations.
					TITLE VI—General provisions
					Sec. 601. Technical implementation; penalties.
					Sec. 602. Applicability to certain intelligence
				activities.
					Sec. 603. Termination.
					TITLE VII—Sanctions with respect to human rights abuses in
				Syria
					Sec. 701. Short title.
					Sec. 702. Imposition of sanctions with respect to certain
				persons who are responsible for or complicit in human rights abuses committed
				against citizens of Syria or their family members.
					Sec. 703. Imposition of sanctions with respect to the transfer
				of goods or technologies to Syria that are likely to be used to commit human
				rights abuses.
					Sec. 704. Imposition of sanctions with respect to persons who
				engage in censorship or other forms of repression in Syria.
					Sec. 705. Waiver.
					Sec. 706. Termination.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Successive
			 Presidents of the United States have determined that the pursuit of nuclear
			 weapons capabilities by the Government of Iran presents a danger to the United
			 States, its friends and allies, and to global security.
			(2)Successive
			 Congresses have recognized the threat that the Government of Iran and its
			 policies present to the United States, its friends and allies, and to global
			 security, and responded with successive bipartisan legislative initiatives,
			 including most recently the enactment of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.) on July 1,
			 2010.
			(3)If the Government
			 of Iran achieves a nuclear weapons capability, it would pose a threat to the
			 United States and allies and friends of the United States, particularly Israel,
			 destabilize the Middle East, increase the threat of nuclear terrorism, and
			 significantly undermine global nonproliferation efforts.
			(4)The United States
			 and its allies in the international community recognize the threat posed by the
			 pursuit of nuclear weapons capabilities by the Government of Iran and have
			 imposed significant sanctions against the Government of Iran, including through
			 the enactment of the Comprehensive Iran Sanctions, Accountability, and
			 Divestment Act of 2010 in the United States and the adoption of a series of
			 successive, increasingly stringent United Nations Security Council resolutions.
			 While such efforts, together with others, have served to slow the development
			 of Iran’s nuclear program, they have not yet deterred Iran from its nuclear
			 ambitions, and international efforts to do so must be intensified.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees has the meaning given that term in section 14 of the Iran
			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
			(2)Credible
			 informationThe term credible information has the
			 meaning given that term in section 14 of the Iran Sanctions Act of 1996, as
			 amended by section 205 of this Act.
			(3)KnowinglyThe
			 term knowingly has the meaning given that term in section 14 of
			 the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701
			 note).
			(4)United States
			 personThe term United States person has the meaning
			 given that term in section 101 of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8511).
			IExpansion of
			 multilateral sanctions regime with respect to Iran
			101. Policy of the
			 United States with respect to development of nuclear weapons capabilities by
			 IranIt shall be the policy of
			 the United States—
				(1)to prevent the
			 Government of Iran from—
					(A)acquiring or
			 developing nuclear weapons;
					(B)developing its
			 advanced conventional weapons and ballistic missile capabilities; and
					(C)continuing its
			 support for terrorist organizations and other activities aimed at undermining
			 and destabilizing its neighbors and other countries; and
					(2)to fully
			 implement all multilateral and bilateral sanctions against Iran, as part of
			 larger multilateral and bilateral diplomatic efforts, in order to compel the
			 Government of Iran—
					(A)to abandon
			 efforts to acquire a nuclear weapons capability;
					(B)to abandon and
			 dismantle its ballistic missile and unconventional weapons programs; and
					(C)to cease all
			 support for terrorist organizations and other terrorist activities aimed at
			 undermining and destabilizing its neighbors and other countries.
					102.Sense of Congress on
			 expansion of multilateral sanctions regime and implementation of sanctions
			 lawsIt is the sense of
			 Congress that the goal of compelling Iran to abandon efforts to acquire a
			 nuclear weapons capability and other threatening activities can be effectively
			 achieved through—
				(1)the prompt expansion, vigorous
			 implementation, and intensification of enforcement of the current multilateral
			 sanctions regime with respect to Iran; and
				(2)full and vigorous implementation of all
			 sanctions enacted into law, including sanctions imposed or expanded by this Act
			 or amendments made by this Act.
				103.Diplomatic
			 efforts to expand multilateral sanctions regime
				(a)Multilateral
			 negotiationsIn order to further the policy set forth in section
			 101, Congress urges the President to intensify diplomatic efforts, both in
			 appropriate international fora such as the United Nations and bilaterally with
			 allies of the United States, to expand the multilateral sanctions regime with
			 respect to Iran, including—
					(1)expanding the
			 United Nations Security Council sanctions regime to include—
						(A)a prohibition on
			 the issuance of visas to any official of the Government of Iran who is involved
			 in—
							(i)human rights
			 violations in or outside of Iran;
							(ii)the development
			 of a nuclear weapons program and a ballistic missile capability in Iran;
			 or
							(iii)support by the
			 Government of Iran for terrorist organizations, including Hamas and Hezbollah;
			 and
							(B)a requirement
			 that each member country of the United Nations prohibit the Islamic Republic of
			 Iran Shipping Lines from landing at seaports, and cargo flights of Iran Air
			 from landing at airports, in that country because of the role of those
			 organizations in proliferation and illegal arms sales;
						(2)expanding the
			 range of sanctions imposed with respect to Iran by allies of the United
			 States;
					(3)expanding efforts
			 to limit the development of petroleum resources and the importation of refined
			 petroleum products by Iran;
					(4)developing
			 additional initiatives to—
						(A)increase the
			 production of crude oil in countries other than Iran; and
						(B)assist countries
			 that purchase or otherwise obtain crude oil or petroleum products from Iran to
			 reduce their dependence on crude oil and petroleum products from Iran;
			 and
						(5)eliminating the
			 revenue generated by the Government of Iran from the sale of petrochemical
			 products produced in Iran to other countries.
					(b)Reports to
			 CongressNot later than 180 days after the date of the enactment
			 of this Act, and every 180 days thereafter, the President shall submit to the
			 appropriate congressional committees a report on the extent to which diplomatic
			 efforts described in subsection (a) have been successful that includes—
					(1)an identification
			 of the countries that have agreed to impose additional sanctions or take other
			 measures to further the policy set forth in section 101 and a description of
			 those measures;
					(2)an identification
			 of the countries that have not agreed to impose such sanctions or
			 measures;
					(3)recommendations
			 for additional measures that the United States could take to further the policy
			 set forth in section 101; and
					(4)a description of
			 any decision by the World Trade Organization with respect to whether the
			 imposition by any country of any sanction with respect to Iran is inconsistent
			 with the obligations of that country as a member of the World Trade
			 Organization or under the General Agreement on Tariffs and Trade, done at
			 Geneva October 30, 1947.
					104.Sense of
			 Congress regarding the imposition of sanctions with respect to
			 IranIt is the sense of
			 Congress that all efforts should be made by the President to maximize the
			 effects of existing sanctions with respect to Iran and the United States should
			 take all necessary measures to preserve robust information-sharing
			 activities.
			IIExpansion of
			 sanctions relating to the energy sector of Iran and proliferation of weapons of
			 mass destruction by Iran
			AExpansion of Iran
			 Sanctions Act of 1996
				201.Imposition of
			 sanctions with respect to joint ventures with the Government of Iran relating
			 to developing petroleum resourcesSection 5(a) of the Iran Sanctions Act of
			 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
					(1)in the subsection
			 heading, by striking with
			 respect to and all that follows through
			 to
			 Iran and inserting relating to the energy sector of
			 Iran; and
					(2)by adding at the
			 end the following:
						
							(4)Joint ventures
				with Iran relating to developing petroleum resources
								(A)In
				generalExcept as provided in subparagraph (B) and subsection
				(f), the President shall impose 3 or more of the sanctions described in section
				6(a) with respect to a person if the President determines that the person
				knowingly participates, on or after the date of the enactment of the
				Iran Sanctions, Accountability, and Human
				Rights Act of 2012, in a joint venture with respect to the
				development of petroleum resources outside of Iran if—
									(i)the joint venture
				is established on or after January 1, 2002; and
									(ii)(I)the Government of Iran
				is a substantial partner or investor in the joint venture; or
										(II)Iran could, through a direct operational
				role in the joint venture or by other means, receive technological knowledge or
				equipment not previously available to Iran that could directly and
				significantly contribute to the enhancement of Iran's ability to develop
				petroleum resources in Iran.
										(B)ApplicabilitySubparagraph
				(A) shall not apply with respect to participation in a joint venture
				established on or after January 1, 2002, and before the date of the enactment
				of the Iran Sanctions, Accountability, and
				Human Rights Act of 2012 if the person participating in the joint
				venture terminates that participation not later than the date that is 180 days
				after such date of
				enactment.
								.
					202.Imposition of
			 sanctions with respect to the provision of goods, services, technology, or
			 support for the energy or petrochemical sectors of IranSection 5(a) of the Iran Sanctions Act of
			 1996 (Public Law 104–172; 50 U.S.C. 1701 note), as amended by section 201, is
			 further amended by adding at the end the following:
					
						(5)Support for the
				development of petroleum resources and refined petroleum products in
				Iran
							(A)In
				generalExcept as provided in subsection (f), the President shall
				impose 3 or more of the sanctions described in section 6(a) with respect to a
				person if the President determines that the person knowingly, on or after the
				date of the enactment of the Iran Sanctions,
				Accountability, and Human Rights Act of 2012, sells, leases, or
				provides to Iran goods, services, technology, or support described in
				subparagraph (B)—
								(i)any of which has
				a fair market value of $1,000,000 or more; or
								(ii)that, during a
				12-month period, have an aggregate fair market value of $5,000,000 or
				more.
								(B)Goods,
				services, technology, or support describedGoods, services,
				technology, or support described in this subparagraph are goods, services,
				technology, or support that could directly and significantly contribute to the
				maintenance or enhancement of Iran's—
								(i)ability to
				develop petroleum resources located in Iran; or
								(ii)domestic
				production of refined petroleum products, including any direct and significant
				assistance with respect to the construction, modernization, or repair of
				petroleum refineries or directly associated infrastructure, including port
				facilities, railroads, or roads, if the predominant use of those facilities,
				railroads, or roads is for the transportation of refined petroleum
				products.
								(6)Development and
				purchase of petrochemical products from Iran
							(A)In
				generalExcept as provided in subsection (f), the President shall
				impose 3 or more of the sanctions described in section 6(a) with respect to a
				person if the President determines that the person knowingly, on or after the
				date of the enactment of Iran Sanctions,
				Accountability, and Human Rights Act of 2012, sells, leases, or
				provides to Iran goods, services, technology, or support described in
				subparagraph (B)—
								(i)any of which has
				a fair market value of $250,000 or more; or
								(ii)that, during a
				12-month period, have an aggregate fair market value of $1,000,000 or
				more.
								(B)Goods,
				services, technology, or support describedGoods, services,
				technology, or support described in this subparagraph are goods, services,
				technology, or support that could directly and significantly contribute to the
				maintenance or expansion of Iran’s domestic production of petrochemical
				products.
							.
				203.Imposition of
			 sanctions with respect to joint ventures with the Government of Iran relating
			 to mining, production, or transportation of uraniumSection 5(b) of the Iran Sanctions Act of
			 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended—
					(1)in paragraph
			 (1)—
						(A)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving
			 such clauses, as so redesignated, 2 ems to the right;
						(B)by striking
			 a person has, on or after and inserting the following: “a person
			 has—
							
								(A)on or
				after
								; 
						(C)in subparagraph
			 (A)(ii), as redesignated, by striking the period and inserting ;
			 or; and
						(D)by adding at the
			 end the following:
							
								(B)except as
				provided in paragraph (3), knowingly participated, on or after the date of the
				enactment of the Iran Sanctions,
				Accountability, and Human Rights Act of 2012, in a joint
				venture—
									(i)with—
										(I)the Government of
				Iran;
										(II)an entity
				incorporated in Iran or subject to the jurisdiction of the Government of Iran;
				or
										(III)a person acting
				on behalf of or at the direction of, or owned or controlled by, the Government
				of Iran or an entity described in subclause (II); and
										(ii)that involves
				any activity relating to the mining, production, or transportation of
				uranium.
									;
				and
						(2)by adding at the
			 end the following:
						
							(3)Applicability
				of sanctions with respect to joint ventures relating to the mining, production,
				or transportation of uranium
								(A)In
				generalParagraph (1)(B) shall apply with respect to
				participation, on or after the date of the enactment of the
				Iran Sanctions, Accountability, and Human
				Rights Act of 2012, in—
									(i)a
				joint venture established on or after such date of enactment; and
									(ii)except as
				provided in subparagraph (B), a joint venture established before such date of
				enactment.
									(B)ExceptionParagraph
				(1)(B) shall not apply with respect to participation in a joint venture
				described in subparagraph (A)(ii) if the person participating in the joint
				venture terminates that participation not later than the date that is 180 days
				after the date of the enactment of the Iran
				Sanctions, Accountability, and Human Rights Act of
				2012.
								.
					204.Expansion of
			 sanctions available under the Iran Sanctions Act of 1996
					(a)In
			 generalSection 6(a) of the
			 Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is
			 amended—
						(1)by redesignating
			 paragraph (9) as paragraph (11); and
						(2)by inserting
			 after paragraph (8) the following:
							
								(9)Exclusion of
				corporate officersThe President may direct the Secretary of
				State to deny a visa to, and the Secretary of Homeland Security to exclude from
				the United States, any alien that the President determines is a corporate
				officer or principal of, or a shareholder with a controlling interest in, a
				sanctioned person.
								(10)Sanctions on
				principal executive officersThe President may impose on the
				principal executive officer or officers of any sanctioned person, or on persons
				performing similar functions and with similar authorities as such officer or
				officers, any of the sanctions under this
				subsection.
								.
						(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act and apply with respect to activities
			 described in section 5 of the Iran Sanctions Act of 1996, as amended by this
			 Act, commenced on or after such date of enactment.
					205.Expansion of
			 definitions under the Iran Sanctions Act of 1996
					(a)In
			 generalSection 14 of the
			 Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended
			 by adding at the end the following:
						
							(19)Credible
				informationThe term credible information, with
				respect to a person—
								(A)includes—
									(i)a
				public announcement by the person that the person has engaged in an activity
				described in section 5; and
									(ii)information set
				forth in a report to stockholders of the person indicating that the person has
				engaged in such an activity; and
									(B)may include, in
				the discretion of the President—
									(i)an announcement
				by the Government of Iran that the person has engaged in such an activity;
				or
									(ii)information
				indicating that the person has engaged in such an activity that is set forth
				in—
										(I)a report of the
				Government Accountability Office, the Energy Information Administration, or the
				Congressional Research Service; or
										(II)a report or
				publication of a similarly reputable governmental organization.
										(20)Petrochemical
				productThe term petrochemical product includes any
				aromatic, olefin, or synthesis gas, and any derivative of such a gas, including
				ethylene, propylene, butadiene, benzene, toluene, xylene, ammonia, methanol,
				and
				urea.
							.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and apply with respect to activities
			 described in section 5 of the Iran Sanctions Act of 1996, as amended by this
			 Act, commenced on or after such date of enactment.
					BAdditional
			 measures relating to sanctions against Iran
				211.Imposition of
			 sanctions with respect to the provision of vessels or shipping services to
			 transport certain goods related to proliferation or terrorism activities to
			 Iran
					(a)In
			 generalExcept as provided in
			 subsection (c), if the President determines that a person, on or after the date
			 of the enactment of this Act, knowingly provides a vessel, insurance or
			 reinsurance, or any other shipping service for the transportation to or from
			 Iran of goods that could materially contribute to the activities of the
			 Government of Iran with respect to the proliferation of weapons of mass
			 destruction or support for acts of international terrorism, the President
			 shall, pursuant to Executive Order 13382 (70 Fed. Reg. 38567; relating to
			 blocking of property of weapons of mass destruction proliferators and their
			 supporters) or Executive Order 13224 (66 Fed. Reg. 49079; relating to blocking
			 property and prohibiting transactions with persons who commit, threaten to
			 commit, or support terrorism), or otherwise pursuant to the International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all
			 transactions in all property and interests in property of the persons specified
			 in subsection (b) if such property and interests in property are in the United
			 States, come within the United States, or are or come within the possession or
			 control of a United States person.
					(b)Persons
			 specifiedThe persons specified in this subsection are—
						(1)the person that
			 provided a vessel, insurance or reinsurance, or other shipping service
			 described in subsection (a); and
						(2)any person
			 that—
							(A)is a successor
			 entity to the person referred to in paragraph (1);
							(B)owns or controls
			 the person referred to in paragraph (1), if the person that owns or controls
			 the person referred to in paragraph (1) had actual knowledge or should have
			 known that the person referred to in paragraph (1) provided the vessel,
			 insurance or reinsurance, or other shipping service; or
							(C)is owned or
			 controlled by, or under common ownership or control with, the person referred
			 to in paragraph (1), if the person owned or controlled by, or under common
			 ownership or control with (as the case may be), the person referred to in
			 paragraph (1) knowingly engaged in the provision of the vessel, insurance or
			 reinsurance, or other shipping service.
							(c)WaiverThe
			 President may waive the requirement to impose sanctions with respect to a
			 person under subsection (a) on or after the date that is 30 days after the
			 President—
						(1)determines that
			 such a waiver is in the national security interests of the United States;
			 and
						(2)submits to the
			 appropriate congressional committees a report that contains the reasons for
			 that determination.
						(d)Rule of
			 constructionNothing in this section shall be construed to limit
			 the authority of the President to designate persons for the imposition of
			 sanctions pursuant to Executive Order 13382 (70 Fed. Reg. 38567; relating to
			 the blocking of property of weapons of mass destruction proliferators and their
			 supporters) or Executive Order 13224 (66 Fed. Reg. 49079; relating to blocking
			 property and prohibiting transactions with persons who commit, threaten to
			 commit, or support terrorism), or otherwise pursuant to the International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
					212.Imposition of
			 sanctions with respect to subsidiaries and agents of persons sanctioned by
			 United Nations Security Council resolutions
					(a)In
			 generalSection 104(c)(2)(B)
			 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C. 8513(c)(2)(B)) is amended—
						(1)by striking of a person
			 subject and inserting the
			 following:
							
								of—(i)a
				person
				subject
								;
						(2)in clause (i), as
			 redesignated, by striking the semicolon and inserting ; or;
			 and
						(3)by adding at the
			 end the following:
							
								(ii)a person acting
				on behalf of or at the direction of, or owned or controlled by, a person
				described in clause
				(i);
								.
						(b)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall make such revisions to the regulations prescribed under
			 section 104 of the Comprehensive Iran Sanctions, Accountability, and Divestment
			 Act of 2010 (22 U.S.C. 8513) as are necessary to carry out the amendments made
			 by subsection (a).
					213.Liability of
			 parent companies for violations of sanctions by foreign subsidiaries
					(a)DefinitionsIn
			 this section:
						(1)EntityThe
			 term entity means a partnership, association, trust, joint
			 venture, corporation, or other organization.
						(2)Own or
			 controlThe term own or control means, with respect
			 to an entity—
							(A)to hold more than
			 50 percent of the equity interest by vote or value in the entity;
							(B)to hold a majority
			 of seats on the board of directors of the entity; or
							(C)to otherwise
			 control the actions, policies, or personnel decisions of the entity.
							(b)ProhibitionNot later than 60 days after the date of
			 the enactment of this Act, the President shall prohibit an entity owned or
			 controlled by a United States person and established or maintained outside the
			 United States from engaging in any transaction directly or indirectly with the
			 Government of Iran or any person subject to the jurisdiction of that Government
			 that would be prohibited by an order or regulation issued pursuant to the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) if the
			 transaction were engaged in by a United States person or in the United
			 States.
					(c)Civil
			 penaltyThe civil penalties
			 provided for in section 206(b) of the International Emergency Economic Powers
			 Act (50 U.S.C. 1705(b)) shall apply to a United States person to the same
			 extent that such penalties apply to a person that commits an unlawful act
			 described in section 206(a) of that Act if an entity owned or controlled by the
			 United States person and established or maintained outside the United States
			 violates, attempts to violate, conspires to violate, or causes a violation of
			 any order or regulation issued to implement subsection (b).
					(d)ApplicabilitySubsection
			 (c) shall not apply with respect to a transaction described in subsection (b)
			 by an entity owned or controlled by a United States person and established or
			 maintained outside the United States if the United States person divests or
			 terminates its business with the entity not later than the date that is 180
			 days after the date of the enactment of this Act.
					214.Disclosures to
			 the Securities and Exchange Commission relating to sanctionable
			 activities
					(a)In
			 generalSection 13 of the Securities Exchange Act of 1934 (15
			 U.S.C. 78m) is amended by adding at the end the following new
			 subsection:
						
							(r)Disclosure of
				certain activities relating to Iran
								(1)In
				generalEach issuer required to file an annual or quarterly
				report under subsection (a) shall disclose in that report the information
				required by paragraph (2) if, during the period covered by the report, the
				issuer or any affiliate of the issuer—
									(A)knowingly engaged
				in an activity described in section 5 of the Iran Sanctions Act of 1996 (Public
				Law 104–172; 50 U.S.C. 1701 note);
									(B)knowingly engaged
				in an activity described in subsection (c)(2) of section 104 of the
				Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
				U.S.C. 8513) or a transaction described in subsection (d)(1) of that
				section;
									(C)knowingly engaged
				in an activity described in section 105A(b)(2) of that Act; or
									(D)knowingly
				conducted any transaction or dealing with—
										(i)any person the
				property and interests in property of which are blocked pursuant to Executive
				Order 13224 (66 Fed. Reg. 49079; relating to blocking property and prohibiting
				transactions with persons who commit, threaten to commit, or support
				terrorism);
										(ii)any person the
				property and interests in property of which are blocked pursuant to Executive
				Order 13382 (70 Fed. Reg. 38567; relating to blocking of property of weapons of
				mass destruction proliferators and their supporters); or
										(iii)any person
				identified under section 560.304 of title 31, Code of Federal Regulations
				(relating to the definition of the Government of Iran).
										(2)Information
				requiredIf an issuer or an affiliate of the issuer has engaged
				in any activity described in paragraph (1), the issuer shall disclose a
				detailed description of each such activity, including—
									(A)the nature and
				extent of the activity;
									(B)the gross
				revenues and net profits, if any, attributable to the activity; and
									(C)whether the
				issuer or the affiliate of the issuer (as the case may be) intends to continue
				the activity.
									(3)Notice of
				disclosuresIf an issuer reports under paragraph (1) that the
				issuer or an affiliate of the issuer has knowingly engaged in any activity
				described in that paragraph, the issuer shall separately file with the
				Commission, concurrently with the annual or quarterly report under subsection
				(a), a notice that the disclosure of that activity has been included in that
				annual or quarterly report that identifies the issuer and contains the
				information required by paragraph (2).
								(4)Public
				disclosure of informationUpon receiving a notice under paragraph
				(3) that an annual or quarterly report includes a disclosure of an activity
				described in paragraph (1), the Commission shall promptly—
									(A)transmit the
				report to—
										(i)the
				President;
										(ii)the Committee on
				Foreign Affairs and the Committee on Financial Services of the House of
				Representatives; and
										(iii)the Committee
				on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs
				of the Senate; and
										(B)make the
				information provided in the disclosure and the notice available to the public
				by posting the information on the Internet website of the Commission.
									(5)InvestigationsUpon
				receiving a report under paragraph (4), the President shall—
									(A)initiate an
				investigation into the possible imposition of sanctions under the Iran
				Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), section 104 or
				105A of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of
				2010, an Executive Order specified in clause (i) or (ii) of paragraph (1)(D),
				or any other provision of law relating to the imposition of sanctions with
				respect to Iran, as applicable; and
									(B)not later than
				180 days after initiating such an investigation, make a determination with
				respect to whether sanctions should be imposed with respect to the issuer or
				the affiliate of the issuer (as the case may be).
									(6)SunsetThe
				provisions of this subsection shall terminate on the date that is 30 days after
				the date on which the President makes the certification described in section
				401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act
				of 2010 (22 U.S.C.
				8551(a)).
								.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect with
			 respect to reports required to be filed with the Securities and Exchange
			 Commission after the date that is 180 days after the date of the enactment of
			 this Act.
					215.Identification
			 of, and immigration restrictions on, senior officials of the Government of Iran
			 and their family members
					(a)IdentificationNot
			 later than 180 days after the date of the enactment of this Act, and annually
			 thereafter, the President shall publish a list of each individual the President
			 determines is—
						(1)a senior official
			 of the Government of Iran described in subsection (b) that is involved in
			 Iran's—
							(A)illicit nuclear
			 activities or proliferation of weapons of mass destruction or delivery systems
			 for weapons of mass destruction;
							(B)support for
			 international terrorism; or
							(C)commission of
			 serious human rights abuses against citizens of Iran or their family members;
			 or
							(2)a family member
			 of such an official.
						(b)Senior
			 officials of the Government of Iran describedA senior official
			 of the Government of Iran described in this subsection is any senior official
			 of that Government, including—
						(1)the Supreme
			 Leader of Iran, Ali Khamenei;
						(2)the President of
			 Iran, Mahmoud Ahmadinejad;
						(3)a member of the
			 Cabinet of the Government of Iran;
						(4)a member of the
			 Assembly of Experts;
						(5)a senior member
			 of the Intelligence Ministry of Iran; or
						(6)a member of
			 Iran's Revolutionary Guard Corps with the rank of brigadier general or higher,
			 including a member of a paramilitary organization such as Ansar-e-Hezbollah or
			 Basij-e Motaz’afin.
						(c)Restrictions on
			 visas and adjustments in immigration statusThe Secretary of
			 State and the Secretary of Homeland Security may not grant an individual on the
			 list required by subsection (a) immigration status in, or admit the individual
			 to, the United States.
					(d)WaiverThe
			 President may waive the application of subsection (a) or (c) with respect to an
			 individual if the President—
						(1)determines that
			 such a waiver is—
							(A)in the national
			 interests of the United States; or
							(B)necessary to
			 permit the United States to comply with the Agreement between the United
			 Nations and the United States of America regarding the Headquarters of the
			 United Nations, signed June 26, 1947, and entered into force November 21, 1947;
			 and
							(2)not less than 7
			 days before the waiver takes effect, notifies Congress of the waiver and the
			 reason for the waiver.
						216.Reports on,
			 and authorization of imposition of sanctions with respect to, the provision of
			 financial communications services to the Central Bank of Iran and sanctioned
			 Iranian financial institutions
					(a)Sense of
			 CongressIt is the sense of Congress that—
						(1)the President has
			 been engaged in diplomatic efforts to multilateralize sanctions against Iran to
			 restrict the access of the Government of Iran to the global financial
			 system;
						(2)the President
			 should intensify those efforts and, in particular, efforts to ensure that
			 global financial communications services providers, such as the Society for
			 Worldwide Interbank Financial Telecommunication (in this section referred to as
			 SWIFT), cut off services to Iranian financial institutions
			 designated for the imposition of sanctions pursuant to the International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); and
						(3)at a time when
			 financial institutions around the world are severing their ties with such
			 Iranian financial institutions, it is inconsistent and troubling that financial
			 communications services providers continue to service those financial
			 institutions, particularly with respect to the Belgian cooperative SWIFT,
			 which—
							(A)is subject to the
			 prohibition of the European Union on providing economic resources to financial
			 institutions designated for the imposition of sanctions by the European Union;
			 and
							(B)notes in its own
			 corporate rules that it reserves the right to expel a SWIFT customer that may
			 adversely affect SWIFT's reputation, brand, or goodwill, for
			 instance if the SWIFT customer is subject to sanctions (such as by the United
			 Nations or the European Union), as is the case with Iranian financial
			 institutions.
							(b)Report on the
			 provision of financial communications services to sanctioned Iranian financial
			 institutionsNot later than 60 days after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to the appropriate congressional committees a list of all known entities
			 (including SWIFT) that provide financial communications services to, or that
			 enable or facilitate access to such services for, the Central Bank of Iran or a
			 financial institution described in section 104(c)(2)(E)(ii) of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513(c)(2)(E)(ii)).
					(c)Report on
			 efforts to terminate the provision by SWIFT of services for sanctioned Iranian
			 financial institutionsNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of the Treasury shall submit to the
			 appropriate congressional committees a report on the status of efforts to
			 ensure that SWIFT has terminated the provision of financial communications
			 services to, and the enabling and facilitation of access to such services for,
			 the Central Bank of Iran and Iranian financial institutions designated for the
			 imposition of sanctions pursuant to the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.).
					(d)Authorization
			 for the imposition of sanctionsIf, on or after the date that is
			 90 days after the date of the enactment of this Act, a global financial
			 communications services provider has not terminated the provision of financial
			 communications services to, and the enabling and facilitation of access to such
			 services for, the Central Bank of Iran and any financial institution described
			 in paragraph (2)(E)(ii) of section 104(c) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(c)), the President
			 may impose sanctions pursuant to that section or the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.) with respect to the financial
			 communications services provider and the directors of, and shareholders with a
			 significant interest in, the provider.
					217.Government
			 Accountability Office report on foreign entities that invest in the energy
			 sector of Iran or export refined petroleum products to Iran
					(a)Initial
			 report
						(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Comptroller General of the United States shall submit to the
			 appropriate congressional committees a report—
							(A)listing all foreign investors in the energy
			 sector of Iran during the period specified in paragraph (2), including—
								(i)all
			 entities that exported gasoline and other refined petroleum products to
			 Iran;
								(ii)all entities
			 involved in providing refined petroleum products to Iran, including—
									(I)entities that
			 provided ships to transport refined petroleum products to Iran; and
									(II)entities that
			 provided insurance or reinsurance for shipments of refined petroleum products
			 to Iran; and
									(iii)all entities
			 involved in commercial transactions of any kind, including joint ventures
			 anywhere in the world, with Iranian energy companies; and
								(B)identifying the
			 countries in which gasoline and other refined petroleum products exported to
			 Iran during the period specified in paragraph (2) were produced or
			 refined.
							(2)Period
			 specifiedThe period specified in this paragraph is the period
			 beginning on January 1, 2006, and ending on the date that is 150 days after the
			 date of the enactment of this Act.
						(b)Updated
			 reportsNot later than one year after submitting the report
			 required by subsection (a), and annually thereafter, the Comptroller General of
			 the United States shall submit to the appropriate congressional committees a
			 report containing the matters required in the report under subsection (a)(1)
			 for the one-year period beginning on the date that is 30 days before the date
			 on which the preceding report was required to be submitted by this
			 section.
					218.Reporting on
			 the importation to and exportation from Iran of crude oil and refined petroleum
			 productsSection 110(b) of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8518(b)) is amended by striking a report containing the
			 matters and all that follows through the period at the end and
			 inserting the following: “a report, covering the 180-day period beginning on
			 the date that is 30 days before the date on which the preceding report was
			 required to be submitted by this section, that—
					
						(1)contains the
				matters required in the report under subsection (a)(1); and
						(2)identifies—
							(A)the volume of
				crude oil and refined petroleum products imported to and exported from Iran
				(including through swaps and similar arrangements);
							(B)the persons
				selling and transporting crude oil and refined petroleum products described in
				subparagraph (A), the countries with primary jurisdiction over those persons,
				and the countries in which those products were refined;
							(C)the sources of
				financing for imports to Iran of crude oil and refined petroleum products
				described in subparagraph (A); and
							(D)the involvement
				of foreign persons in efforts to assist Iran in—
								(i)developing
				upstream oil and gas production capacity;
								(ii)importing
				advanced technology to upgrade existing Iranian refineries;
								(iii)converting
				existing chemical plants to petroleum refineries; or
								(iv)maintaining,
				upgrading, or expanding refineries or constructing new
				refineries.
								.
				IIISanctions with
			 respect to Iran's Revolutionary Guard Corps
			AIdentification
			 of, and sanctions with respect to, officials, agents, affiliates, and
			 supporters of Iran's Revolutionary Guard Corps and other sanctioned
			 persons
				301.Identification
			 of, and imposition of sanctions with respect to, officials, agents, and
			 affiliates of Iran's Revolutionary Guard Corps
					(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, and as appropriate thereafter, the President shall—
						(1)identify foreign
			 persons that are officials, agents, or affiliates of Iran's Revolutionary Guard
			 Corps; and
						(2)for each foreign
			 person identified under paragraph (1) that is not already designated for the
			 imposition of sanctions pursuant to the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.)—
							(A)designate that
			 foreign person for the imposition of sanctions pursuant to that Act; and
							(B)block and
			 prohibit all transactions in all property and interests in property of that
			 foreign person if such property and interests in property are in the United
			 States, come within the United States, or are or come within the possession or
			 control of a United States person.
							(b)Priority for
			 investigationIn identifying foreign persons pursuant to
			 subsection (a)(1) as officials, agents, or affiliates of Iran's Revolutionary
			 Guard Corps, the President shall give priority to investigating—
						(1)foreign persons
			 identified under section 560.304 of title 31, Code of Federal Regulations
			 (relating to the definition of the Government of Iran); and
						(2)foreign persons
			 for which there is a reasonable basis to find that the person has conducted or
			 attempted to conduct one or more sensitive transactions or activities described
			 in subsection (c).
						(c)Sensitive
			 transactions and activities describedA sensitive transaction or
			 activity described in this subsection is—
						(1)a financial
			 transaction or series of transactions valued at more than $1,000,000 in the
			 aggregate in any 12-month period involving a non-Iranian financial
			 institution;
						(2)a transaction to
			 facilitate the manufacture, importation, exportation, or transfer of items
			 needed for the development by Iran of nuclear, chemical, biological, or
			 advanced conventional weapons, including ballistic missiles;
						(3)a transaction
			 relating to the manufacture, procurement, or sale of goods, services, and
			 technology relating to Iran's energy sector, including a transaction relating
			 to the development of the energy resources of Iran, the exportation of
			 petroleum products from Iran, the importation of refined petroleum to Iran, or
			 the development of refining capacity available to Iran;
						(4)a transaction
			 relating to the manufacture, procurement, or sale of goods, services, and
			 technology relating to Iran's petrochemical sector; or
						(5)a transaction
			 relating to the procurement of sensitive technologies (as defined in section
			 106(c) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act
			 of 2010 (22 U.S.C. 8515(c))).
						(d)Exclusion from
			 United States
						(1)In
			 generalSubject to paragraph (2), the Secretary of State shall
			 deny a visa to, and the Secretary of Homeland Security shall exclude from the
			 United States, any alien who, on or after the date of the enactment of this
			 Act, is a foreign person designated pursuant to subsection (a) for the
			 imposition of sanctions pursuant to the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.).
						(2)Regulatory exceptions to comply with
			 international obligationsThe
			 requirement to deny visas to and exclude aliens from the United States pursuant
			 to paragraph (1) shall be subject to such regulations as the President may
			 prescribe, including regulatory exceptions to permit the United States to
			 comply with the Agreement between the United Nations and the United States of
			 America regarding the Headquarters of the United Nations, signed June 26, 1947,
			 and entered into force November 21, 1947, and other applicable international
			 obligations.
						(e)Waiver of
			 imposition of sanctions
						(1)In
			 generalThe President may waive the application of subsection
			 (a)(2) or (d) with respect to a foreign person if the President—
							(A)determines that
			 it is in the national security interests of the United States to do so;
			 and
							(B)submits to the
			 appropriate congressional committees a report that—
								(i)identifies the
			 foreign person with respect to which the waiver applies; and
								(ii)sets forth the
			 reasons for the determination.
								(2)Form of
			 reportA report submitted under paragraph (1)(B) shall be
			 submitted in unclassified form but may contain a classified annex.
						(f)Rule of
			 constructionNothing in this section shall be construed to remove
			 any sanction of the United States in force with respect to Iran's Revolutionary
			 Guard Corps as of the date of the enactment of this Act.
					302.Identification
			 of, and imposition of sanctions with respect to, persons that support or
			 conduct certain transactions with Iran's Revolutionary Guard Corps or other
			 sanctioned persons
					(a)Identification
						(1)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, and every 180 days
			 thereafter, the President shall submit to the appropriate congressional
			 committees a report identifying foreign persons that the President determines,
			 on or after the date of the enactment of this Act, knowingly—
							(A)materially
			 assist, sponsor, or provide financial, material, or technological support for,
			 or goods or services in support of, Iran’s Revolutionary Guard Corps or any of
			 its officials, agents, or affiliates the property and interests in property of
			 which are blocked pursuant to the International Emergency Economic Powers Act
			 (50 U.S.C. 1701 et seq.);
							(B)engage in a
			 significant transaction or transactions with Iran’s Revolutionary Guard Corps
			 or any such official, agent, or affiliate; or
							(C)engage in a
			 significant transaction or transactions with—
								(i)a person subject
			 to financial sanctions pursuant to United Nations Security Council Resolution
			 1737 (2006), 1747 (2007), 1803 (2008), or 1929 (2010), or any other resolution
			 that is adopted by the Security Council and imposes sanctions with respect to
			 Iran or modifies such sanctions; or
								(ii)a person acting on behalf of or at the
			 direction of, or owned or controlled by, a person described in clause
			 (i).
								(2)Form of
			 reportA report submitted under paragraph (1) shall be submitted
			 in unclassified form but may contain a classified annex.
						(3)Barter
			 transactionsFor purposes of paragraph (1), the term
			 transaction includes a barter transaction.
						(b)Imposition of
			 sanctionsIf the President determines under subsection (a)(1)
			 that a foreign person has knowingly engaged in an activity described in that
			 subsection, the President—
						(1)shall impose 3 or
			 more of the sanctions described in section 6(a) of the Iran Sanctions Act of
			 1996, as amended by section 204 of this Act; and
						(2)may impose
			 additional sanctions pursuant to the International Emergency Economic Powers
			 Act (50 U.S.C. 1701 et seq.) with respect to the person.
						(c)TerminationThe President may terminate a sanction
			 imposed with respect to a foreign person pursuant to subsection (b) if the
			 President determines that the person—
						(1)no longer engages in the activity for which
			 the sanction was imposed; and
						(2)has provided assurances to the President
			 that the person will not engage in any activity described in subsection (a)(1)
			 in the future.
						(d)Waiver of
			 imposition of sanctions
						(1)In
			 generalThe President may waive the imposition of sanctions under
			 subsection (b) with respect to a foreign person if the President—
							(A)(i)determines that the
			 person has ceased the activity for which sanctions would otherwise be imposed
			 and has taken measures to prevent a recurrence of the activity; or
								(ii)determines that it is in the
			 national security interests of the United States to do so; and
								(B)submits to the
			 appropriate congressional committees a report that—
								(i)identifies the
			 foreign person with respect to which the waiver applies;
								(ii)describes the
			 activity that would otherwise subject the foreign person to the imposition of
			 sanctions under subsection (b); and
								(iii)sets forth the
			 reasons for the determination.
								(2)Form of
			 reportA report submitted under paragraph (1)(B) shall be
			 submitted in unclassified form but may contain a classified annex.
						(e)Waiver of
			 identifications and designationsNotwithstanding any other
			 provision of this subtitle and subject to paragraph (2), the President shall
			 not be required to make any identification of a foreign person under subsection
			 (a) or any identification or designation of a foreign person under section
			 301(a) if the President—
						(1)determines that
			 doing so would cause damage to the national security of the United States,
			 including through the divulgence of sources or methods of obtaining
			 intelligence or other critical classified information; and
						(2)notifies the
			 appropriate congressional committees of the exercise of the authority provided
			 under this subsection.
						(f)Application of
			 provisions of Iran Sanctions Act of 1996The following provisions
			 of the Iran Sanctions Act of 1996, as amended by this Act, apply with respect
			 to the imposition under subsection (b)(1) of sanctions relating to activities
			 described in subsection (a)(1) to the same extent that such provisions apply
			 with respect to the imposition of sanctions under section 5(a) of the Iran
			 Sanctions Act of 1996:
						(1)Subsections (c)
			 and (e) of section 4.
						(2)Subsections (c),
			 (d), and (f) of section 5.
						(3)Section 8.
						(4)Section 9.
						(5)Section
			 11.
						(6)Section
			 12.
						(7)Subsection (b) of
			 section 13.
						(8)Section
			 14.
						303.Rule of
			 constructionNothing in this
			 subtitle shall be construed to limit the authority of the President to
			 designate foreign persons for the imposition of sanctions pursuant to the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
				BAdditional
			 measures relating to Iran's Revolutionary Guard Corps
				311.Expansion of
			 procurement prohibition to foreign persons that engage in certain transactions
			 with Iran's Revolutionary Guard Corps
					(a)In
			 generalSection 6(b)(1) of
			 the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is
			 amended—
						(1)by striking Not later than 90
			 days and inserting the following:
							
								(A)Certifications
				relating to activities described in section 5Not later than 90
				days
								;
				and
						(2)by adding at the
			 end the following:
							
								(B)Certifications
				relating to transactions with Iran's Revolutionary Guard
				CorpsNot later than 90 days after the date of the enactment of
				the Iran Sanctions, Accountability, and Human
				Rights Act of 2012, the Federal Acquisition Regulation shall be
				revised to require a certification from each person that is a prospective
				contractor that the person, and any person owned or controlled by the person,
				does not knowingly engage in a significant transaction or transactions with
				Iran's Revolutionary Guard Corps or any of its officials, agents, or affiliates
				the property and interests in property of which are blocked pursuant to the
				International Emergency Economic Powers Act (50 U.S.C. 1701 et
				seq.).
								.
						(b)Technical and
			 conforming amendments
						(1)Section 6(b) of
			 the Iran Sanctions Act of 1996, as amended by subsection (a), is further
			 amended—
							(A)in paragraph (1)(A), as redesignated, by
			 striking issued pursuant to section 25 of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 421);
							(B)in paragraph (2)—
								(i)in subparagraph (A), by striking the
			 revision and inserting the applicable revision;
			 and
								(ii)in subparagraph (B), by striking
			 issued pursuant to section 25 of the Office of Federal Procurement
			 Policy Act (41 U.S.C. 421);
								(C)by striking paragraph (6) and inserting the
			 following:
								
									(6)DefinitionsIn
				this subsection:
										(A)Executive agencyThe term executive agency has
				the meaning given that term in section 133 of title 41, United States
				Code.
										(B)Federal
				Acquisition RegulationThe
				term Federal Acquisition Regulation means the regulation issued
				pursuant to section 1303(a)(1) of title 41, United States
				Code.
										;
				and
							(D)in paragraph
			 (7)—
								(i)by striking
			 The revisions to the Federal Acquisition Regulation required under
			 paragraph (1) and inserting the following:
									
										(A)Certifications
				relating to activities described in section 5The revisions to
				the Federal Acquisition Regulation required under paragraph
				(1)(A)
										;
				and
								(ii)by adding at the
			 end the following:
									
										(B)Certifications
				relating to transactions with Iran's Revolutionary Guard
				CorpsThe revisions to the Federal Acquisition Regulation
				required under paragraph (1)(B) shall apply with respect to contracts for which
				solicitations are issued on or after the date that is 90 days after the date of
				the enactment of the Iran Sanctions,
				Accountability, and Human Rights Act of
				2012.
										.
								(2)Section 101(3) of
			 the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C. 8511(3)) is amended by striking section 4 of the Office of
			 Federal Procurement Policy Act (41 U.S.C. 403) and inserting
			 section 133 of title 41, United States Code.
						312.Determinations of
			 whether the National Iranian Oil Company and the National Iranian Tanker
			 Company are agents or affiliates of Iran's Revolutionary Guard Corps
					(a)In
			 generalSection 104(c) of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22
			 U.S.C. 8513(c)) is amended by adding at the end the following:
						
							(4)Determinations
				regarding NIOC and NITC
								(A)DeterminationsFor
				purposes of paragraph (2)(E)(i), the Secretary of the Treasury shall, not later
				than 60 days after the date of the enactment of the Iran Sanctions,
				Accountability, and Human Rights Act of 2012—
									(i)determine whether
				the NIOC or the NITC is an agent or affiliate of Iran’s Revolutionary Guard
				Corps; and
									(ii)submit to the
				appropriate congressional committees a report on the determinations made under
				clause (i), together with the reasons for those determinations.
									(B)Form of
				reportA report submitted under subparagraph (A)(ii) shall be
				submitted in unclassified form but may contain a classified annex.
								(C)Applicability
				with respect to petroleum transactions
									(i)Application of
				sanctionsExcept as provided
				in clause (ii), the regulations prescribed under paragraph (1) shall apply to a
				transaction for the purchase of petroleum or petroleum products from, or to
				financial services relating to such a transaction for, the NIOC or the NITC on
				or after the date that is 180 days after the date of the enactment of the
				National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81)
				only if the President has determined, pursuant to section 1245(d)(4)(B) of that
				Act, that there is a sufficient supply of petroleum and petroleum products
				produced in countries other than Iran to permit purchasers of petroleum and
				petroleum products from Iran to reduce significantly in volume their purchases
				from Iran.
									(ii)Exception for
				certain countriesThe
				regulations prescribed under paragraph (1) shall not apply to a foreign
				financial institution that facilitates a significant transaction or
				transactions for the purchase of petroleum or petroleum products from, or that
				provides significant financial services relating to such a transaction for, the
				NIOC or the NITC if the President determines and reports to Congress, not later
				than 90 days after the date on which the President makes the determination
				required by section 1245(d)(4)(B) of the National Defense Authorization Act for
				Fiscal Year 2012, and every 180 days thereafter, that the country with primary
				jurisdiction over the foreign financial institution has significantly reduced
				its volume of crude oil purchases from Iran during the period beginning on the
				date on which the President submitted the last report with respect to the
				country under this clause.
									(D)DefinitionsIn
				this paragraph:
									(i)NIOCThe
				term NIOC means the National Iranian Oil Company.
									(ii)NITCThe term NITC means the
				National Iranian Tanker
				Company.
									.
					(b)Conforming
			 amendmentsSection 104(g) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8513(g)) is amended by
			 striking subsection (c)(1) each place it appears and inserting
			 paragraph (1) or (4) of subsection (c).
					IVMeasures
			 relating to human rights abuses in Iran
			AExpansion of
			 sanctions relating to human rights abuses in Iran
				401.Imposition of
			 sanctions with respect to the transfer of goods or technologies to Iran that
			 are likely to be used to commit human rights abuses
					(a)In
			 generalThe Comprehensive Iran Sanctions, Accountability, and
			 Divestment Act of 2010 (22 U.S.C. 8501 et seq.) is amended by inserting after
			 section 105 the following:
						
							105A.Imposition of
				sanctions with respect to the transfer of goods or technologies to Iran that
				are likely to be used to commit human rights abuses
								(a)In
				generalThe President shall impose sanctions in accordance with
				subsection (c) with respect to each person on the list required by subsection
				(b).
								(b)List
									(1)In
				generalNot later than 90 days after the date of the enactment of
				the Iran Sanctions, Accountability, and Human
				Rights Act of 2012, the President shall submit to the appropriate
				congressional committees a list of persons that the President determines have
				knowingly engaged in an activity described in paragraph (2) on or after such
				date of enactment.
									(2)Activity
				described
										(A)In
				generalA person engages in an activity described in this
				paragraph if the person—
											(i)transfers, or
				facilitates the transfer of, goods or technologies described in subparagraph
				(C) to Iran; or
											(ii)provides
				services with respect to goods or technologies described in subparagraph (C)
				after such goods or technologies are transferred to Iran.
											(B)Applicability
				to contracts and other agreementsA person engages in an activity
				described in subparagraph (A) without regard to whether the activity is carried
				out pursuant to a contract or other agreement entered into before, on, or after
				the date of the enactment of the Iran
				Sanctions, Accountability, and Human Rights Act of 2012.
										(C)Goods or
				technologies describedGoods or technologies described in this
				subparagraph are goods or technologies that the President determines are likely
				to be used by the Government of Iran or any of its agencies or
				instrumentalities to commit serious human rights abuses against the people of
				Iran, including—
											(i)firearms or
				ammunition (as those terms are defined in section 921 of title 18, United
				States Code), rubber bullets, police batons, pepper or chemical sprays, stun
				grenades, electroshock weapons, tear gas, water cannons, or surveillance
				technology; or
											(ii)sensitive
				technology (as defined in section 106(c)).
											(3)Special rule to
				allow for termination of sanctionable activityThe President
				shall not be required to include a person on the list required by paragraph (1)
				if the President certifies in writing to the appropriate congressional
				committees that—
										(A)the person is no
				longer engaging in, or has taken significant verifiable steps toward stopping,
				the activity described in paragraph (2) for which the President would otherwise
				have included the person on the list; and
										(B)the President has
				received reliable assurances that the person will not knowingly engage in any
				activity described in paragraph (2) in the future.
										(4)Updates of
				listThe President shall submit to the appropriate congressional
				committees an updated list under paragraph (1)—
										(A)each time the
				President is required to submit an updated list to those committees under
				section 105(b)(2)(A); and
										(B)as new
				information becomes available.
										(5)Form of report;
				public availability
										(A)FormThe
				list required by paragraph (1) shall be submitted in unclassified form but may
				contain a classified annex.
										(B)Public
				availabilityThe unclassified portion of the list required by
				paragraph (1) shall be made available to the public and posted on the websites
				of the Department of the Treasury and the Department of State.
										(c)Application of
				sanctions
									(1)In
				generalSubject to paragraph (2), the
				President shall impose sanctions described in section 105(c) with respect to a
				person on the list required by subsection (b).
									(2)Transfers to
				Iran's Revolutionary Guard CorpsIn the case of a person on the
				list required by subsection (b) for transferring, or facilitating the transfer
				of, goods or technologies described in subsection (b)(2)(C) to Iran's
				Revolutionary Guard Corps, or providing services with respect to such goods or
				technologies after such goods or technologies are transferred to Iran's
				Revolutionary Guard Corps, the President shall—
										(A)impose sanctions
				described in section 105(c) with respect to the person; and
										(B)impose such other
				sanctions from among the sanctions described in section 6(a) of the Iran
				Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) as the
				President determines
				appropriate.
										.
					(b)Clerical
			 amendmentThe table of contents for the Comprehensive Iran
			 Sanctions, Accountability, and Divestment Act of 2010 is amended by inserting
			 after the item relating to section 105 the following:
						
							
								Sec. 105A. Imposition of sanctions with respect to the transfer
				of goods or technologies to Iran that are likely to be used to commit human
				rights
				abuses.
							
							.
					402.Imposition of
			 sanctions with respect to persons who engage in censorship or other related
			 activities against citizens of Iran
					(a)In
			 generalThe Comprehensive Iran Sanctions, Accountability, and
			 Divestment Act of 2010 (22 U.S.C. 8501 et seq.), as amended by section 401, is
			 further amended by inserting after section 105A the following:
						
							105B.Imposition of
				sanctions with respect to persons who engage in censorship or other related
				activities against citizens of Iran
								(a)In
				generalThe President shall impose sanctions described in section
				105(c) with respect to each person on the list required by subsection
				(b).
								(b)List of persons
				who engage in censorship
									(1)In
				generalNot later than 90 days after the date of the enactment of
				the Iran Sanctions, Accountability, and Human
				Rights Act of 2012, the President shall submit to the appropriate
				congressional committees a list of persons that the President determines have
				engaged in censorship or other activities that prohibit, limit, or penalize the
				exercise of freedom of expression or assembly by citizens of Iran.
									(2)ApplicabilityParagraph
				(1) applies with respect to censorship or other activities described in that
				paragraph that are—
										(A)commenced on or
				after the date of the enactment of the Iran
				Sanctions, Accountability, and Human Rights Act of 2012;
				or
										(B)commenced before
				such date of enactment, if such activities continue on or after such date of
				enactment.
										(3)Updates of
				listThe President shall submit to the appropriate congressional
				committees an updated list under paragraph (1)—
										(A)each time the
				President is required to submit an updated list to those committees under
				section 105(b)(2)(A); and
										(B)as new
				information becomes available.
										(4)Form of report;
				public availability
										(A)FormThe
				list required by paragraph (1) shall be submitted in unclassified form but may
				contain a classified annex.
										(B)Public
				availabilityThe unclassified portion of the list required by
				paragraph (1) shall be made available to the public and posted on the websites
				of the Department of the Treasury and the Department of
				State.
										.
					(b)Clerical
			 amendmentThe table of contents for the Comprehensive Iran
			 Sanctions, Accountability, and Divestment Act of 2010, as amended by section
			 401, is further amended by inserting after the item relating to section 105A
			 the following:
						
							
								Sec. 105B. Imposition of sanctions with respect to persons who
				engage in censorship or other related activities against citizens of
				Iran.
							
							.
					(c)Conforming
			 amendmentsSection 401(b)(1) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(b)(1)) is
			 amended—
						(1)by inserting
			 , 105A(a), or 105B(a) after 105(a); and
						(2)by inserting
			 , 105A(b), or 105B(b) after 105(b).
						BAdditional
			 measures to promote human rights in Iran
				411.Expedited
			 consideration of requests for authorization of certain human rights-,
			 humanitarian-, and democracy-related activities with respect to Iran
					(a)RequirementThe
			 Office of Foreign Assets Control, in consultation with the Department of State,
			 shall establish an expedited process for the consideration of complete requests
			 for authorization to engage in human rights-, humanitarian-, or
			 democracy-related activities relating to Iran that are submitted by—
						(1)entities
			 receiving funds from the Department of State to engage in the proposed
			 activity;
						(2)the Broadcasting
			 Board of Governors; and
						(3)other appropriate
			 agencies of the United States Government.
						(b)ProceduresRequests
			 for authorization under subsection (a) shall be submitted to the Office of
			 Foreign Assets Control in conformance with the agency’s regulations, including
			 section 501.801 of title 31, Code of Federal Regulations (commonly known as the
			 Reporting, Procedures and Penalties Regulations). Applicants must fully
			 disclose the parties to the transactions as well as describe the activities to
			 be undertaken. License applications involving the exportation or reexportation
			 of goods, technology, or software to Iran must provide a copy of an official
			 Commodity Classification issued by the Department of Commerce, Bureau of
			 Industry and Security, as part of the license application.
					(c)Foreign Policy
			 reviewThe Department of State shall complete a foreign policy
			 review of a request for authorization under subsection (a) not later than 30
			 days after the request is referred to the Department by the Office of Foreign
			 Assets Control.
					(d)License
			 determinationsLicense determinations for complete requests for
			 authorization under subsection (a) shall be made not later than 90 days after
			 receipt by the Office of Foreign Assets Control, with the following
			 exceptions:
						(1)Any requests
			 involving the exportation or reexportation to Iran of goods, technology, or
			 software listed on the Commerce Control List maintained pursuant to part 774 of
			 the Export Administration Regulations shall be processed in a manner consistent
			 with the Iran-Iraq Arms Non-Proliferation Act of 1992 (title XVI of Public Law
			 102–484) and other applicable provisions of law.
						(2)Any other
			 requests presenting novel or extraordinary circumstances.
						(e)RegulationsThe
			 Secretary of the Treasury may prescribe such regulations as are appropriate to
			 carry out this section.
					412.Comprehensive
			 strategy to promote Internet freedom and access to information in
			 IranNot later than 90 days
			 after the date of the enactment of this Act, the President shall submit to the
			 appropriate congressional committees a comprehensive strategy developed in
			 consultation with the Department of State, the Department of the Treasury, and
			 other Federal agencies, as appropriate, to—
					(1)assist the people
			 of Iran to produce, access, and share information freely and safely via the
			 Internet, including in Farsi and regional languages;
					(2)support the
			 development of counter-censorship technologies that enable the citizens of Iran
			 to undertake Internet activities without interference from the Government of
			 Iran;
					(3)increase the
			 capabilities and availability of secure communications through connective
			 technology among human rights and democracy activists in Iran;
					(4)provide resources
			 for digital safety training for media and academic and civil society
			 organizations in Iran;
					(5)provide accurate
			 and substantive Internet content in local languages in Iran;
					(6)increase
			 emergency resources for the most vulnerable human rights advocates seeking to
			 organize, share information, and support human rights in Iran;
					(7)expand surrogate
			 radio, television, live stream, and social network communications inside Iran,
			 including Voice of America's Persian News Network and Radio Free Europe/Radio
			 Liberty's Radio Farda, to provide hourly live news update programming and
			 breaking news coverage capability 24 hours a day and 7 days a week;
					(8)expand activities
			 to safely assist and train human rights, civil society, and democracy activists
			 in Iran to operate effectively and securely;
					(9)identify and
			 utilize all available resources to overcome attempts by the Government of Iran
			 to jam or otherwise deny international satellite broadcasting signals;
			 and
					(10)expand worldwide
			 United States embassy and consulate programming for and outreach to Iranian
			 dissident communities.
					413.Sense of
			 Congress on political prisonersIt is the sense of Congress that—
					(1)the Secretary of
			 State should support efforts to research and identify prisoners of conscience
			 and cases of human rights abuses in Iran;
					(2)the United States
			 Government should—
						(A)offer refugee
			 status or political asylum in the United States to political dissidents in Iran
			 if requested and consistent with the laws and national security interests of
			 the United States; and
						(B)offer to assist,
			 through the United Nations High Commissioner for Refugees, with the relocation
			 of such political prisoners to other countries if requested, as appropriate and
			 with appropriate consideration for United States national security interests;
			 and
						(3)the Secretary of
			 State should publicly call for the release of Iranian dissidents by name and
			 raise awareness with respect to individual cases of Iranian dissidents and
			 prisoners of conscience, as appropriate and if requested by the dissidents or
			 prisoners themselves or their families.
					VMiscellaneous
			501.Exclusion of
			 citizens of Iran seeking education relating to the nuclear and energy sectors
			 of Iran
				(a)In
			 generalThe Secretary of
			 State shall deny a visa to, and the Secretary of Homeland Security shall
			 exclude from the United States, any alien who is a citizen of Iran that the
			 Secretary of State determines seeks to enter the United States to participate
			 in coursework at an institution of higher education (as defined in section
			 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) to prepare the
			 alien for a career in the energy sector of Iran or in nuclear science or
			 nuclear engineering or a related field in Iran.
				(b)ApplicabilitySubsection
			 (a) applies with respect to visa applications filed on or after the date of the
			 enactment of this Act.
				502.Technical
			 correction
				(a)In
			 generalSection 1245(d)(2) of
			 the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81)
			 is amended—
					(1)in the paragraph heading, by inserting
			 agricultural
			 commodities, after sales of; and
					(2)in the text, by inserting
			 agricultural commodities, after sale of.
					(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 if included in the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81).
				503.Interests in
			 financial assets of Iran
				(a)Interests in
			 blocked assetsNotwithstanding any other provision of law, and
			 preempting any inconsistent provision of State law, the property interest of
			 Iran in a blocked asset shall include an interest in property of any nature
			 whatsoever, direct or indirect, including any direct or indirect interest in
			 securities or other financial assets immobilized or in any other manner held in
			 book entry form and credited to a securities account in the United States and
			 the proceeds thereof, or in any funds transfers held in a United States
			 financial institution. The property interest of Iran in securities or other
			 financial assets immobilized or in any other manner held in book entry form and
			 credited to a securities account in the United States and proceeds thereof
			 shall be deemed to exist at every tier of securities intermediary necessary to
			 hold an interest in any such securities or other financial assets. The property
			 interest of Iran in a funds transfer shall exist at any intermediary bank
			 necessary to complete such funds transfer.
				(b)Property in the
			 United States of IranNotwithstanding any other provision of law,
			 and preempting any inconsistent provision of State law, the property, including
			 any interest in the property, of Iran shall be deemed to be property in the
			 United States of Iran if—
					(1)that property is
			 an interest, held directly or indirectly for the benefit of Iran or for the
			 benefit of any securities intermediary that directly or indirectly holds the
			 interest for the benefit of Iran, in securities or other financial assets that
			 are represented by certificates or are in other physical form and are
			 immobilized, custodized, or held for safekeeping or any other reason in the
			 United States; or
					(2)that property is
			 an interest in securities or other financial assets held in book entry form or
			 otherwise, and credited to a securities account in the United States by any
			 securities intermediary directly or indirectly for the benefit of Iran or for
			 the benefit of any other securities intermediary that directly or indirectly
			 holds the interest for the benefit of Iran.
					(c)Determination
			 of whether securities or other assets are held or credited to a securities
			 account in the United StatesFor purposes of this section, an
			 interest in securities or other financial assets is held and credited to a
			 securities account in the United States by a securities intermediary if the
			 securities intermediary is located in the United States. A securities
			 intermediary is conclusively presumed to be located in the United States if it
			 is regulated in its capacity as a securities intermediary under the laws of the
			 United States.
				(d)Commercial
			 activity in the United StatesNotwithstanding any other provision
			 of law, the ownership by Iran, or its central bank or monetary authority, of
			 any property, including the interest in property described in paragraphs (1)
			 and (2) of subsection (b), or any other interest in property, shall be deemed
			 to be commercial activity in the United States and that property, including any
			 interest in that property, shall be deemed not to be held for the central
			 bank’s or monetary authority’s own account.
				(e)ApplicabilityThis
			 section applies to all attachments and proceedings in aid of execution issued
			 or obtained before, on, or after the date of the enactment of this Act with
			 respect to judgments entered against Iran for damages for personal injury or
			 death caused by an act of torture, extrajudicial killing, aircraft sabotage, or
			 hostage-taking, or the provision of material support or resources for such an
			 act.
				(f)DefinitionsIn
			 this section:
					(1)Blocked
			 assetThe term blocked asset—
						(A)means any asset
			 seized or frozen by the United States under section 5(b) of the Trading With
			 the Enemy Act (50 U.S.C. App. 5(b)) or under section 202 or 203 of the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 and 1702);
			 and
						(B)does not include
			 property that—
							(i)is
			 subject to a license issued by the United States Government for final payment,
			 transfer, or disposition by or to a person subject to the jurisdiction of the
			 United States in connection with a transaction for which the issuance of the
			 license has been specifically required by a provision of law other than the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or the
			 United Nations Participation Act of 1945 (22 U.S.C. 287 et seq.); or
							(ii)is
			 property subject to the Vienna Convention on Diplomatic Relations or the Vienna
			 Convention on Consular Relations, or that enjoys equivalent privileges and
			 immunities under the laws of the United States, and is being used exclusively
			 for diplomatic or consular purposes.
							(2)Clearing
			 corporationThe term clearing corporation
			 means—
						(A)a clearing agency
			 (as defined in section 3(a)(23) of the Securities Exchange Act of 1934 (15
			 U.S.C. 78c(a)(23)));
						(B)a Federal reserve
			 bank; or
						(C)any other person
			 that provides clearance or settlement services with respect to financial assets
			 that would require it to register as a clearing agency under the Federal
			 securities laws but for an exclusion or exemption from the registration
			 requirement under section 3(a)(23)(B) of the Securities Exchange Act of 1934,
			 if its activities as a clearing corporation, including promulgation of rules,
			 are subject to regulation by a Federal or State governmental authority.
						(3)Financial
			 asset; securityThe terms financial asset and
			 security have the meanings given those terms in the Uniform
			 Commercial Code.
					(4)IranThe
			 term Iran means the Government of Iran, including the central bank
			 or monetary authority of that Government and any agency or instrumentality of
			 that Government.
					(5)Property
			 subject to the vienna convention on diplomatic relations or the vienna
			 convention on consular relationsThe term property subject
			 to the Vienna Convention on Diplomatic Relations or the Vienna Convention on
			 Consular Relations means any property the attachment in aid of execution
			 or execution of which would result in a violation of an obligation of the
			 United States under the Vienna Convention on Diplomatic Relations, done at
			 Vienna April 18, 1961, or the Convention on Consular Relations, done at Vienna
			 April 24, 1963.
					(6)Securities
			 intermediaryThe term securities intermediary
			 means—
						(A)a clearing
			 corporation; or
						(B)a person,
			 including a bank or broker, that in the ordinary course of its business
			 maintains securities accounts for others and is acting in that capacity.
						(7)United
			 StatesThe terms United States includes all
			 territory and waters, continental or insular, subject to the jurisdiction of
			 the United States.
					504.Report on
			 membership of Iran in international organizationsNot later than 180 days after the date of
			 the enactment of this Act, and annually thereafter not later than September 1,
			 the Secretary of State shall submit to Congress a report listing the
			 international organizations of which Iran is a member and detailing the amount
			 that the United States contributes to each such organization on an annual
			 basis.
			VIGeneral
			 provisions
			601.Technical
			 implementation; penalties
				(a)ImplementationThe
			 President may exercise all authorities provided under sections 203 and 205 of
			 the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to
			 carry out—
					(1)sections 211,
			 213, and 216, subtitle A of title III, and title VII of this Act; and
					(2)sections 105A and
			 105B of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of
			 2010, as added by subtitle A of title IV of this Act.
					(b)Penalties
					(1)In
			 generalThe penalties provided for in subsections (b) and (c) of
			 section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705)
			 shall apply to a person that violates, attempts to violate, conspires to
			 violate, or causes a violation of a provision specified in paragraph (2) of
			 this subsection, or an order or regulation prescribed under such a provision,
			 to the same extent that such penalties apply to a person that commits an
			 unlawful act described in section 206(a) of that Act.
					(2)Provisions
			 specifiedThe provisions specified in this paragraph are the
			 following:
						(A)Sections 211 and
			 216, subtitle A of title III, and title VII of this Act.
						(B)Sections 105A and
			 105B of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of
			 2010, as added by subtitle A of title IV of this Act.
						602.Applicability
			 to certain intelligence activitiesNothing in this Act or the amendments made
			 by this Act shall apply to the authorized intelligence activities of the United
			 States.
			603.TerminationThe provisions of sections 211, 213, 215,
			 216, 217, and 501, title I, and subtitle A of title III shall terminate on the
			 date that is 30 days after the date on which the President makes the
			 certification described in section 401(a) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8551(a)).
			VIISanctions with
			 respect to human rights abuses in Syria
			701.Short
			 titleThis title may be cited
			 as the Syria Human Rights
			 Accountability Act of 2012.
			702.Imposition of
			 sanctions with respect to certain persons who are responsible for or complicit
			 in human rights abuses committed against citizens of Syria or their family
			 members
				(a)In
			 generalThe President shall impose sanctions described in
			 subsection (c) with respect to each person on the list required by subsection
			 (b).
				(b)List of persons
			 who are responsible for or complicit in certain human rights abuses
					(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a list of persons who are officials of the Government of Syria or
			 persons acting on behalf of that Government that the President determines,
			 based on credible evidence, are responsible for or complicit in, or responsible
			 for ordering, controlling, or otherwise directing, the commission of serious
			 human rights abuses against citizens of Syria or their family members,
			 regardless of whether such abuses occurred in Syria.
					(2)Updates of
			 listThe President shall submit to the appropriate congressional
			 committees an updated list under paragraph (1)—
						(A)not later than
			 270 days after the date of the enactment of this Act and every 180 days
			 thereafter; and
						(B)as new
			 information becomes available.
						(3)Form of report;
			 public availability
						(A)FormThe
			 list required by paragraph (1) shall be submitted in unclassified form but may
			 contain a classified annex.
						(B)Public
			 availabilityThe unclassified portion of the list required by
			 paragraph (1) shall be made available to the public and posted on the websites
			 of the Department of the Treasury and the Department of State.
						(4)Consideration
			 of data from other countries and nongovernmental organizationsIn
			 preparing the list required by paragraph (1), the President shall consider
			 credible data already obtained by other countries and nongovernmental
			 organizations, including organizations in Syria, that monitor the human rights
			 abuses of the Government of Syria.
					(c)Sanctions
			 describedThe sanctions described in this subsection are
			 sanctions pursuant to the International Emergency Economic Powers Act (50
			 U.S.C. 1701 et seq.), including blocking of property and restrictions or
			 prohibitions on financial transactions and the exportation and importation of
			 property, subject to such regulations as the President may prescribe.
				703.Imposition of
			 sanctions with respect to the transfer of goods or technologies to Syria that
			 are likely to be used to commit human rights abuses
				(a)In
			 generalThe President shall impose sanctions described in section
			 702(c) with respect to—
					(1)each person on
			 the list required by subsection (b); and
					(2)any person that—
						(A)is a successor
			 entity to a person on the list;
						(B)owns or controls
			 a person on the list, if the person that owns or controls the person on the
			 list had actual knowledge or should have known that the person on the list
			 engaged in the activity described in subsection (b)(2) for which the person was
			 included in the list; or
						(C)is owned or
			 controlled by, or under common ownership or control with, the person on the
			 list, if the person owned or controlled by, or under common ownership or
			 control with (as the case may be), the person on the list knowingly engaged in
			 the activity described in subsection (b)(2) for which the person was included
			 in the list.
						(b)List
					(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a list of persons that the President determines have knowingly
			 engaged in an activity described in paragraph (2) on or after such date of
			 enactment.
					(2)Activity
			 described
						(A)In
			 generalA person engages in an activity described in this
			 paragraph if the person—
							(i)transfers, or
			 facilitates the transfer of, goods or technologies described in subparagraph
			 (C) to Syria; or
							(ii)provides
			 services with respect to goods or technologies described in subparagraph (C)
			 after such goods or technologies are transferred to Syria.
							(B)Applicability
			 to contracts and other agreementsA person engages in an activity
			 described in subparagraph (A) without regard to whether the activity is carried
			 out pursuant to a contract or other agreement entered into before, on, or after
			 the date of the enactment of this Act.
						(C)Goods or
			 technologies describedGoods or technologies described in this
			 subparagraph are goods or technologies that the President determines are likely
			 to be used by the Government of Syria or any of its agencies or
			 instrumentalities to commit human rights abuses against the people of Syria,
			 including—
							(i)firearms or
			 ammunition (as those terms are defined in section 921 of title 18, United
			 States Code), rubber bullets, police batons, pepper or chemical sprays, stun
			 grenades, electroshock weapons, tear gas, water cannons, or surveillance
			 technology; or
							(ii)sensitive
			 technology.
							(D)Sensitive technology defined
							(i)In
			 generalFor purposes of subparagraph (C), the term
			 sensitive technology means hardware, software, telecommunications
			 equipment, or any other technology, that the President determines is to be used
			 specifically—
								(I)to restrict the
			 free flow of unbiased information in Syria; or
								(II)to disrupt,
			 monitor, or otherwise restrict speech of the people of Syria.
								(ii)ExceptionThe
			 term sensitive technology does not include information or
			 informational materials the exportation of which the President does not have
			 the authority to regulate or prohibit pursuant to section 203(b)(3) of the
			 International Emergency Economic Powers Act (50 U.S.C. 1702(b)(3)).
							(3)Special rule to
			 allow for termination of sanctionable activityThe President
			 shall not be required to include a person on the list required by paragraph (1)
			 if the President certifies in writing to the appropriate congressional
			 committees that—
						(A)the person is no
			 longer engaging in, or has taken significant verifiable steps toward stopping,
			 the activity described in paragraph (2) for which the President would otherwise
			 have included the person on the list; and
						(B)the President has
			 received reliable assurances that the person will not knowingly engage in any
			 activity described in paragraph (2) in the future.
						(4)Updates of
			 listThe President shall submit to the appropriate congressional
			 committees an updated list under paragraph (1)—
						(A)not later than
			 270 days after the date of the enactment of this Act and every 180 days
			 thereafter; and
						(B)as new
			 information becomes available.
						(5)Form of report;
			 public availability
						(A)FormThe
			 list required by paragraph (1) shall be submitted in unclassified form but may
			 contain a classified annex.
						(B)Public
			 availabilityThe unclassified portion of the list required by
			 paragraph (1) shall be made available to the public and posted on the websites
			 of the Department of the Treasury and the Department of State.
						704.Imposition of
			 sanctions with respect to persons who engage in censorship or other forms of
			 repression in Syria
				(a)In
			 generalThe President shall impose sanctions described in section
			 702(c) with respect to each person on the list required by subsection
			 (b).
				(b)List of persons
			 who engage in censorship
					(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the President shall submit to the appropriate congressional
			 committees a list of persons that the President determines have engaged in
			 censorship, or activities relating to censorship, in a manner that prohibits,
			 limits, or penalizes the legitimate exercise of freedom of expression by
			 citizens of Syria.
					(2)Updates of
			 listThe President shall submit to the appropriate congressional
			 committees an updated list under paragraph (1)—
						(A)not later than
			 270 days after the date of the enactment of this Act and every 180 days
			 thereafter; and
						(B)as new
			 information becomes available.
						(3)Form of report;
			 public availability
						(A)FormThe
			 list required by paragraph (1) shall be submitted in unclassified form but may
			 contain a classified annex.
						(B)Public
			 availabilityThe unclassified portion of the list required by
			 paragraph (1) shall be made available to the public and posted on the websites
			 of the Department of the Treasury and the Department of State.
						705.WaiverThe President may waive the requirement to
			 include a person on a list required by section 702, 703, or 704 or to impose
			 sanctions pursuant to any such section if the President—
				(1)determines that such a waiver is in the
			 national security interests of the United States; and
				(2)submits to the
			 appropriate congressional committees a report on the reasons for that
			 determination.
				706.Termination
				(a)In
			 generalThe provisions of
			 this title and any sanctions imposed pursuant to this title shall terminate on
			 the date on which the President submits to the appropriate congressional
			 committees—
					(1)the certification described in subsection
			 (b); and
					(2)a certification that—
						(A)the Government of Syria is democratically
			 elected and representative of the people of Syria; or
						(B)a legitimate transitional government of
			 Syria is in place.
						(b)Certification
			 describedA certification
			 described in this subsection is a certification by the President that the
			 Government of Syria—
					(1)has unconditionally released all political
			 prisoners;
					(2)has ceased its practices of violence,
			 unlawful detention, torture, and abuse of citizens of Syria engaged in peaceful
			 political activity;
					(3)has ceased its practice of procuring
			 sensitive technology designed to restrict the free flow of unbiased information
			 in Syria, or to disrupt, monitor, or otherwise restrict the right of citizens
			 of Syria to freedom of expression;
					(4)has ceased providing support for foreign
			 terrorist organizations and no longer allows such organizations, including
			 Hamas, Hezbollah, and Palestinian Islamic Jihad, to maintain facilities in
			 territory under the control of the Government of Syria; and
					(5)has ceased the development and deployment
			 of medium- and long-range surface-to-surface ballistic missiles;
					(6)is not pursuing or engaged in the research,
			 development, acquisition, production, transfer, or deployment of biological,
			 chemical, or nuclear weapons, and has provided credible assurances that it will
			 not engage in such activities in the future; and
					(7)has agreed to allow the United Nations and
			 other international observers to verify that the Government of Syria is not
			 engaging in such activities and to assess the credibility of the assurances
			 provided by that Government.
					(c)Suspension of
			 sanctions after election of democratic governmentIf the President submits to the appropriate
			 congressional committees the certification described in subsection (a)(2), the
			 President may suspend the provisions of this title and any sanctions imposed
			 under this title for not more than one year to allow time for a certification
			 described in subsection (b) to be submitted.
				
	
		February 13, 2012
		Read twice and placed on the calendar
	
